Mr. Justice Waterman delivered the opinion of the Court. In her declaration, appellee alleges that she was, in the year 1888, and thereafter, keeping a laundry office in the city of Chicago; that is, a place at which she received clothing which people desired to have laundered; that she procured the laundering of the same, by various persons operating laundries, who, when the work was properly done, returned the same to her, for delivery by her to her customers; that the appellants maliciously and unlawfully contrived, plotted together and conspired to injure her in her good name and credit, and injure, damage and utterly destroy her said business, because she would not increase the price charged by her for the laundering to the price fixed and required by a certain organization known as the Chicago Laundry men's Association, of which the defendants were members; and that for the purpose of carrying out their said design, they induced various parties with whom she had business engagements, whom she names, by false representations that she was financially irresponsible, and by threats and intimidations that the appellants would injure the business of said parties, to break their contracts and engagements with her to do laundry work for her. That the said persons with whom she had engagements, as aforesaid, did, in consequence of the aforesaid acts of the said appellants, break their said contracts with her, and in consequence thereof, her said business of a laundry agency was broken up and ruined, and she thereby sustained great loss and damage. That the said appellants so contrived, plotted and conspired, and so, by the means aforesaid, injured, broke up and destroyed her said business, and caused her great loss and damage, for no purpose whatever, but to injure and destroy her said business. A great deal of testimony was taken upon the trial, the result of which was a verdict of $6,000 for appellee, upon which judgment was rendered, from which appellants prosecute this appeal. The essence of a conspiracy, so far as it justifies a civil action for damages, is a concert or combination to defraud, or to cause other injury to persons or property, which, because of acts done, in pursuance of such conspiracy, actually results in damage to the person or property of the person injured or defrauded. A civil action will not lie for a mere conspiracy. It is the damage done in pursuance of the conspiracy which gives the right of action. It is now well established that, in civil actions, the conspiracy is not the gravamen of the charge, but may be pleaded and proved in aggravation of the wrong of which the plaintiff complains, and as enabling him to recover against all the conspirators, as joint tort feasors. If a plaintiff fail in the proof of a conspiracy, or concerted design, he may yet recover damages against such of the defendants as are shown to be guilty of a tort, directly resulting in damages to the plaintiff. It has sometimes been said that an act which is not unlawful if done by one person, can not be unlawful because done by a multitude. This may be true. It must, however, be borne in mind, that the united act of many'persons is very different from the isolated act of one, as it is very seldom that each of many persons do, at one time, as individuals, the same act, without there having been before, an agreed concert of action. The united call or cry of a thousand persons is a very different thing from the call or cry of one; and if the united calling of a thousand was by previous concert, then the loud acclaim or disturbance, which the union of so many voices make, is the act of each participating therein. Honest competition in business is always permissible, and it is not easy to draw the line between acts which are but lawful competition and those which are unlawful, because designed to, and actually resulting in an injury to the person or property of a rival. The line of demarkation is, in this matter, no more difficult of ascertainment than as to the lawfulness or unlawfulness of many other things of which the law takes note. In Mogul Steamship Co. v. McGregor, Gow & Co., L. R. 15 Q. B., Div. 476, Lord Coleridge, C. J., said: "It seems that a large number of important and rich ship owners joined together, and they issued two circulars or documents to the different traders and their agents, with whom they had been in the habit of dealing in the tea, and other trades in China, to the effect that if the persons whom that circular reached and 'was meant to affect, should deal with the plaintiff or plaintiff’s ships, they, the defendants, would deny them all the benefits, or at least a very large and substantial benefit which had accrued to them in their dealings Avith the defendants; and that if the persons to AAThom they addressed the circular ayouM deal exclusively Avith them, they should have certain advantages at their hands. "x" * It is conceivable that if such a conspiracy, because conspiracy undoubtedly it is, being proved in point of fact, were made out to be, not the mere honest support and maintenance of a defendant’s trade, but the destruction of the plaintiff’s trade, and their consequent wrong as merchants, it would be an offense for which an indictment for conspiracy, and if an indictment, then an action for conspiracy Avould lie; * * "x" that the conspiracy to do the thing Avhich has been called by the name of 6 boycotting ’ is unlaAvful and an indictable offense, and if so, then a thing for Avhich an action will lie. An action may Avell lie for that Avhich is complained of here.” The case of James Van Horn et al. v. Amos Van Horn et al., 52 N. J. Law, 284, is quite like the present. That Avas an action in tort for acts done in pursuance of a conspiracy to break up the separate business of Emma D. Van Horn. Among other things it wa.s charged that with the purpose and intent of breaking up and ruining her business, the defendants persuaded a certain firm in New York to decline to complete their contract with the said Emma Van Horn, and did prevail upon said firm, by means of fraudulent and corrupt representations as to the personal and business character and standing of the plaintiff, to remove the stock already supplied to her, and to refuse to deliver other goods as agreed for, leaving her entirely without any stock to sell, or customers to purchase from her. As to a demurrer to the declaration, this court said: “ The declaration begins in this form, and is no exception in this particular. It is an action on the case, setting forth a malicious conspiracy, with the concurrent confederation, with the means employed to perfect its purpose, and the resulting damage to the plaintiff. No further certification is required, than the general terms in which it is pleaded in the declaration. The whole pleading is based upon the malicious conduct of the defendants in destroying the plaintiff’s credit and patronage and breaking up her business, and means of livelihood.” It is- urged that appellants had a right to offer to the parties who were doing work for appellee, a greater price for doing similar work for them, appellants, than appellee was paying, and a right to ask such persons to give up appellee’s work, and that to do that of appellants, would be found more profitable; that this was but the carrying on, by the appellants, of their own business, and in the line of legitimate competition with appellee, who was engaged in the same business. It is not for the doing of this, merely, that the present action was brought. As has been already stated, the declaration charges and the jury have found that the defendants conspired together, and induced parties to break their conItraots with appellee, and to refuse to do business with her, for the purpose of breaking up and destroying the business of appellee; that the action of appellants in this regard was malicious, and was an attempt to obtain for themselves the business which appellee was doing, not by legitimate competition, but for the purpose only, of destroying the business of appellee. That an action may be maintained for the malicious interference with the business of another, his occupation, profession, or way of obtaining a livelihood, has for many years been ¿recognized by the law; as where the plaintiff is the owner of a decoy for catching wild fowl, and the defendant, without entering upon the plaintiff’s land, fires off guns near to the decoy, and frightens wild fowl away from it; where, also, if a man menaces the tenants at will of another, of life or member, so that they depart from their tenures, an action on the case lies against him. There is a very old case of an action brought against one for firing guns at the natives of a semi-civilized country, Avhereby they were frightened, and the plaintiff lost his trade with them Avhich he otherwise Avould have had. So the discharge of a gun by an individual by which a horse is frightened and the owner thereof is injured will subject the person firing to an action on the case, although he had no intention or reasonable ground for apprehending the frightening of the horse. Bacon’s Abridgment, Actions on the Case, 119; Webb’s Pollock on Torts, 406-408. It has sometimes been said that the laAv does not take notice of the motives Avith which actions are done. This is not altogether true. The action on the case for malicious prosecution is founded upon the malicious intent with which the prosecution was instituted. In the case of Mogul Steamship Co. v. McGregor, Gow & Co., L. R., 21 Q. B. 544-553, Chief Justice Coleridge said : “ But it is said that the motives of these acts was to ruin the plaintiff’s trade, and that such a motive, it has been held, Avill render the combination itself wrongful and malicious, and that if damage has resulted to the plaintiffs an action will lie. I concede that if the premises are established the conclusion folloAvs. It is too late to dispute if I desired it. as I do not, that a wrongful and malicious combination to ruin a man in his trade may be ground for such an action as this.” In the same case, upon appeal, L. R., 23 Q. B. 598, all of the judges were of the opinion that if the acts done in pursuance thereof were shown to have been for the purpose of ruining and destroying the plaintiff’s trade, then- an action for the damage occasioned could be maintained. Bowen, J., page 614, says: “Ho man, whether trader or not, can, however, justify damaging another in his commercial business by fraud or misrepresentation. Intimidation, obstruction and molestation are forbidden; so is the intentional procurement of a violation of individual rights, contractual or other, assuming always that there is no just cause for it. The intentional driving away of customers by show of violence (Tarleton v. McGawley, Peak M. P. C. 270), the obstruction of the actors on the stage by a preconcerted hissing (Clifford v. Brandon, 8 Camp. 358, and Gregory v. Brunswick, 6 Man. & G. 205), the disturbance of wild fowls in decoys by firing of guns (Carringten v. Taylor, 11 East, 571, and Keeble v. Hickeringill, 11 East, 574 n.), the impeding or threatening servants or workmen (Garrett v. Taylor, Cra. Jac. 567), the inducing persons under personal contract to break contracts (Bowen v. Hall, 6 Q. B. D. 333, and Lumley v. Gye, 2 E. & B. 216), all are instances of such forbidden acts.” It is not necessary to the maintenance of an action on the case that there should be any moral turpitude in the act complained of. It lies whenever a damage is occasioned by the wrong done. The action of trespass on the case is founded upon the mere justice and conscience of the case, and is in the nature of a bill in equity. It is a universal remedy given for all personal wrongs and injuries, without force, so-called, because the plaintiff’s whole case or cause of complaint was formerly set out in the original writ. When any special consequential damage arises, which could not be foreseen and provided for in the ordinary course of justice, the party injured is allowed to bring a spe-. cial action on his own case, upon a declaration framed according to the peculiar circumstances of his own particular grievance, for, whenever the common law gives a right or prohibits an injury, it. also gives a remedy by action, and therefore whenever a new injury is done, a new method of remedy may be pursued. 3 Blackstone’s Com. 122; Bird v. Randall, 3 Burr, 1353; Millar v. Taylor, 4 Burr 2345; Webb case, 8 Coke 96; Adams v. Page, 7 Pickering 541. To conspire, comprehends any confederacy to prejudice a third person, as where divers confederate to impoverish another. Mott v. Danforth, 6 Watts 304. While no civil action lies for the mere conspiracy, whenever, in pursuance of an unlawful combination to defame or injure another in his' particular avocation or business, means have been employed which tended to effectuate, and to a greater or less extent did accomplish, the object of the conspirators, an action on the case will lie. Wilder v. McKee, 111 Penn. St. 335; Place v. Minster et al., 65 N. Y. 89-95; Cooley on Torts, Second Ed., 142; Webb’s Pollock on Torts, pp. 401, 671-672; Walker v. Cronin, 117 Mass.; Bacon’s Ab., Actions on the Case, f. Appellee’s action is not a mere proceeding to recover damages of appellants, because they induced certain persons to break their contracts with her; her action is for damages by her sustained in consequence of .the malicious destruction and ruin of her business by appellants, in pursuance of their conspiracy so to do. In proof of such charges, she shows that for the purpose of breaking up and ruining her business, they did, in pursuance of a preconcerted plan, induce various persons to break their contracts with her, and did persuade many persons to refuse to do work for her, as a consequence of which her customers were lost and her business destroyed. The conspiracy charged and proven is only a matter of inducement, or evidence; it is the acts thereunder actually done by appellants, and the damage suffered in consequence thereof by appellee, that is the gist of this action. Taking the instructions given by the court below as a whole, we think appellants have no just cause for complaint thereon. In such an action as this, where the gist of the plaintiff’s suit is the damage that has resulted from the malicious acts of the defendants, punitive damages may be imposed by the jury. The amount of such damage is, within wide limits, a matter of discretion for the jury. For these and other considerations already mentioned, we see no sufficient reason for interfering with the verdict of the jury, sanctioned as it has been by the judge before whom the case was tried. The judgment of the Circuit Court is affirmed.